DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment submitted 10/20/2020 does not place the application in condition for allowance.
	The previous rejections under 35 U.S.C. 112(a) and 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0124027 to Teshima, and further in view of US PGPub 2017/0062633 to Carlson. Provisional application 62/210,230, filed 8/26/2015, supports the subject matter from Carlson.
Regarding claims 8 and 15, Teshima teaches a solar cell (Figs. 1-4) having a front side (Fig. 1, facing top of page in Fig. 3) which faces the sun during normal operation (¶0032) and a back side (Fig. 2, facing bottom of page in Fig. 3, Fig. 4) opposite the front side, the solar cell comprising
a first semiconductor region 6 disposed in a substrate 1, wherein the first semiconductor region is located on the back side of the solar cell and has a lateral width less than a lateral width of the 
a first conductive contact 7/11 disposed over the first semiconductor region (a skilled artisan would understand that elements 7, 11 are closer to the top of the page than regions 6 in Figs. 4, 15, and are therefore over the first semiconductor region in the up-down direction), the first conductive contact including an outer region that has an upper surface (topmost surface of 7 in Fig. 15) and a lower surface (bottom surface of 7), and wherein an entirety of the lower surface is substantially flat (lower surface of 11 visible in Fig. 4 is flat), wherein the first conductive contact has a widest lateral width less than the lateral width of the first semiconductor region (the width of 7/11 in Figs. 3, 4, 15, corresponding to the width of element 8, is both illustrated as and deliberately formed to be narrow, ¶0046, 0079; also see contrasting embodiment in Fig. 12 in which the first conductive contact is deliberately formed to be wider than element 8, ¶0089), and wherein the outer region comprises an aluminum foil having an exposed finish (¶0055, 0056, 0064, 0093).
Teshima does not teach that the outer region comprises a matte finish. Carlson teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a surface of a similar outer region that is aluminum foil to have a matte finish (¶0218). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form one surface of the outer region to have a matte finish.
Regarding the requirement that the surface of the region that is exposed is the matte finish, it would have been obvious as of the effective filing date of the claimed invention for a person having 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding the limitation that the outer region is a substantially reflective outer region, a skilled artisan would expect the outer region 7 to be substantially reflective because it has the claimed structure: it has an upper surface and a lower surface, and comprises an aluminum foil having an exposed matte finish. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 15, modified-Teshima teaches the limitations of claim 8. Teshima further teaches that the solar cell comprises a second semiconductor region 2 on the front side of the solar cell (Fig. 3, ¶0032) and a second conductive contact 11 disposed on the second semiconductor region (Fig. 15, ¶0093).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima and Carlson as applied to claim 8 above. Supporting information regarding physical properties is provided by US Patent 6,172,296 to Iwasaki (of record). 
Regarding claim 16, modified-Teshima teaches the limitations of claim 8. Teshima further teaches that the solar cell comprises a second semiconductor region (an element 6 in Fig. 3 which is distinct from the previously recited first semiconductor region) disposed in or above the substrate 1, wherein the second semiconductor region is located on the back side of the solar cell. A second conductive contact (element 5 abutting distinct element 6) comprising an outer region (including exposed surface in Fig. 4) on the second semiconductor region (¶0045, 0046).
While the combination of references does not specifically teach that the outer region of the second conductive contact is a substantially reflective outer region, a skilled artisan would expect the region to have substantial reflectivity, as Iwasaki teaches that such aluminum surfaces have reflectivity (Fig. 2). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is encouraged to schedule an interview to further prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726